Case 18-04215-JMC-13               Doc 51    Filed 07/11/19     EOD 07/11/19 15:13:12        Pg 1 of 3




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 IN RE                                                   )
                                                         )
 CHERYL DARLENE FLORA, A/K/A                             )            CASE NO. 18-04215-JMC-13
 CHERYL COOK A/K/A CHERYL                                )
 ROBINSON                                                )
                                                         )
                                    Debtor


                                 AGREED ENTRY MODIFYING STAY

          Creditor, Wells Fargo Bank, N.A., (hereinafter referred to as "Wells Fargo"), by counsel,

and Debtor, Cheryl Darlene Flora, by counsel, agree and stipulate as follows:

          1.        The 11 U.S.C. §362(a) stay as to Wells Fargo, in accordance with the agreement,

is hereby modified and shall remain in effect and the real estate shall not be abandoned provided

debtor complies with the following conditions:

          (a)       Debtor shall cure the post-petition arrearage currently due Wells Fargo in the

amount of $1,138.50, which consists of:

                        Payments from 4/1/19 to 5/1/19 @ $355.89      $711.78
                        Payments from 6/1/19 @ $426.72                $426.72


          (b)       Debtor shall pay $1,138.50 via the Chapter 13 Trustee conduit. Debtor shall

make any modifications necessary to the Chapter 13 Plan to adequately fund the arrearage.

          (c)       Trustee shall resume making all future regular monthly installment payments as

they become due commencing with the July 1, 2019 payment, each payment to be timely made

in accordance with the terms of the loan documents between Debtor and Wells Fargo.

          2.        Debtor shall remain current on those payments arising under the terms of their

confirmed Plan.



Flora - File No. 097883B02
Case 18-04215-JMC-13              Doc 51     Filed 07/11/19     EOD 07/11/19 15:13:12         Pg 2 of 3




          3.        Debtor’s tendering of a check to Trustee which is subsequently returned due to an

insufficiency of funds in the account upon which the check is drawn shall not constitute a

payment to the terms above.

          4.        In the event that Debtor(s) fail to comply with any of the conditions set forth

above in this Entry the 11 U.S.C. §362 stay as to Wells Fargo shall be terminated and the

property ordered abandoned upon the filing of an Affidavit of Default by said Creditor without

further notice of hearing and said Creditor shall be permitted to exercise any rights granted to it

by the loan documents with respect to the Debtor(s) and the property located at 2442 Larnie Ln,

Indianapolis, IN 46219-1409, including, but not limited to, the initiation and completion of a

foreclosure action and sale of the property.

          AGREED AND STIPULATED TO THIS _11th _DAY OF __July___, 2019.

                                                    /s/ SUSAN M WOOLLEY
                                                   SUSAN M. WOOLLEY, Attorney for
                                                   Wells Fargo Bank, N.A.
                                                   Attorney No. 15000-64
SUSAN M. WOOLLEY
8415 Allison Pointe Blvd., Suite 400
Indianapolis, IN 46250
317-237-2727
Fax 317-237-2717
swoolley@feiwellhannoy.com


          AGREED AND STIPULATED TO THIS _11th _DAY OF __July___, 2019.

                                                   __/s/ THOMAS BRADLEY BARBOUR ____
                                                   THOMAS BRADLEY BARBOUR, Attorney for
                                                   Debtor
Thomas Bradley Barbour
55 E. Monroe #3400
Chicago, IL 60603
312-332-1800
Fax 877-247-1960
inn@geracilaw.com




Flora - File No. 097883B02
Case 18-04215-JMC-13          Doc 51   Filed 07/11/19   EOD 07/11/19 15:13:12   Pg 3 of 3




          AGREED AND STIPULATED TO THIS _11th _DAY OF __July___, 2019.


                              _/s/BRIAN BROTHERS____________________
                                          BRIAN BROTHERS, Staff Attorney
Brian Brothers
Staff Attorney
Chapter 13 Trustee Ann M. Delaney
251 N. Illinois #970
Indianapolis, IN 46204
317-829-7360
Fax 317-829-7369
brian@trustee13.com


Cheryl Darlene Flora
Debtor
2442 Larnie Ln
Indianapolis, IN 46219-1409

Thomas Bradley Barbour
Attorney at Law
55 E. Monroe #3400
Chicago, IL 60603

Ann M. Delaney
Trustee
P.O. Box 441285
Indianapolis, IN 46244

Nancy Gargula
U.S. Trustee
101 West Ohio Street, Suite 1000
Indianapolis, IN 46204




Flora - File No. 097883B02
